Citation Nr: 0433397	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  02-10 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable disability evaluation for 
pterygium of the right eye.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1992.  He also had unverified service with the Army National 
Guard from 1992 to 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran's case was remanded for 
additional development in October 2003.  It is again before 
the Board for appellate review.


FINDING OF FACT

The veteran is shown to have best corrected distant visual 
acuity of 20/20 in the right eye and 20/25 in the left eye.  
There is no evidence of a 4.0 diopters difference in 
spherical correction between the eyes.


CONCLUSION OF LAW

A compensable evaluation for service-connected pterygium of 
the right eye is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.75, 4.84a, 
Diagnostic Codes 6034, 6078, 6079 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran submitted a claim for service-connected 
disability compensation in August 1999.  He included a claim 
for a right eye condition at the time.

The veteran was afforded a VA ophthalmology examination in 
March 2001.  The veteran denied any complaints with his 
vision.  He reported a growth on the surface of the right eye 
for the past three years.  It had not affected his vision.  
The examiner reported that the veteran had best corrected 
vision of 20/20 in the right eye with plano lens.  The left 
eye was reported to have 20/20 vision with a 0.25 diopters 
spherical lens with a reading at 0.5.  Confrontational visual 
fields were full in both eyes.  A pterygium was noted in the 
nasal meridian that measured 3.5 millimeters (mm) from the 
nasal lumbus and 4.0 mm in the longest vertical dimension.  
The assessment was pterygium of the right eye.  

The veteran was granted service connection for pterygium of 
the right eye in July 2001.  He was assigned a noncompensable 
disability rating because there was no evidence of visual 
impairment.  The grant of service connection and the 
disability rating were effective from the date of claim, 
August 13, 1999.

The veteran submitted his notice of disagreement (NOD) with 
the July 2001 rating action in August 2001.  In regard to his 
right eye, the veteran did not provide any specific basis for 
his disagreement.  He made a general statement that he did 
not think his disabilities had been adequately evaluated.

The veteran submitted evidence of treatment, to include 
surgery, from R. A. Eiferman, M.D., in April 2003.  The 
records consisted of clinical entries from December 2002 to 
February 2003, including an operative report.  The veteran 
was initially evaluated for possible surgery of the pterygium 
of the right eye in December 2002.  The veteran underwent 
surgery for excision of the pterygium with a conjunctival 
graft in January 2003.  The operative report noted that the 
veteran had complained of double vision on extreme light gaze 
due to restriction from the pterygium.  The veteran was seen 
on follow-up on two occasions in January and February 2003.  
At his first visit, his uncorrected distant vision for the 
right eye was listed as 20/60 and with pinhole testing it was 
20/20.  The left eye was listed as 20/25 uncorrected with no 
measurement listed for corrected visual acuity.  The second 
visit showed his uncorrected vision for the right eye to be 
20/40 and with pinhole testing it was 20/20.  No measurement 
for the left eye was given.

The veteran testified at a videoconference hearing in April 
2003.  The veteran said that he was first diagnosed with 
pterygium of the right eye in the 1980's.  He was told to 
leave it alone until it disrupted his vision.  He said that 
in the last two years he had noticed blurry vision in his 
right eye.  He eventually had the surgery performed by Dr. 
Eiferman in January 2003.  He said that he still had some 
blurred vision and was to be seen again in May 2003.  

The RO wrote to the veteran in March 2004 and requested that 
he provide any evidence he had in support of his claim.  The 
veteran responded that same month with records from a Dr. 
Black and a Dr. Snyder.  The records pertained to one-time 
visits with each doctor.  The record from Dr. Black shows 
that the veteran was seen for his pterygium in December 2002.  
The veteran's visual acuity for the right eye was measured as 
20/50 uncorrected and 20/25 with pinhole testing.  The left 
eye was noted to have 20/20 vision, uncorrected.  Dr. Black 
referred the veteran to Dr. Eiferman for surgery.  The record 
from Dr. Snyder is dated in November 2003.  The veteran was 
seen with complaints of blurry vision, and itchy and red 
eyes.  He was noted to use over-the-counter reading glasses 
only.  He was listed as having uncorrected distant vision of 
20/70+ for the right eye and 20/25-1 for the left eye.  There 
was no reading provided for corrected distant vision.  The 
veteran's visual fields were noted to be normal.

Additional records from Dr. Eiferman were received in June 
2004.  The records covered a period from December 2002 to May 
2004.  The post-January 2003 records reflect periodic visits 
to check the veteran's postoperative status.  In March 2003 
the veteran's uncorrected vision in the right eye was noted 
to be 20/30 and 20/20 on pinhole testing.  The visual acuity 
for the left eye was not reported.  In April 2003, the 
veteran was noted to have 20/20 corrected vision in both 
eyes.  Finally, in May 2004, the veteran was noted to have 
20/25 corrected vision in the right eye, and 20/20 vision 
with pinhole testing.  The visual acuity for the left eye was 
not noted.

VA records for the period July 2002 to June 2004 were 
associated with the claims file in June 2004.  The veteran 
was seen in the ophthalmology clinic on two occasions.  His 
first visit was in August 2003.  The veteran complained of 
blurry vision in his right eye.  His best corrected visual 
acuity was given as 20/20 in both eyes.  In March 2004, the 
veteran felt that his vision, at times, was blurrier even 
with glasses.  The veteran's best visual acuity was again 
measured 20/20 in both eyes.  The diagnosis was residual 
versus recurring pterygium of the right eye, status post 
resection, doing well, slight residual astigmatism but good 
visual acuity with correction.

The veteran was afforded a VA ophthalmology examination in 
July 2004.  The examiner said that the veteran's chief 
complaint was occasional blurring of vision that cleared with 
blinking.  The examiner noted that the veteran had 20/50 
uncorrected vision in the right eye and 20/70 in the left 
eye.  However, the veteran had best corrected visual acuity 
of 20/20 in both eyes.  The examiner noted that the right 
cornea had scarring superiorly that was attributed to 
remnants of the pterygium removal.  The impression was status 
post pterygium on the right which does not obscure the visual 
axis.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  The veteran's claim for a higher evaluation 
for his service-connected pterygium is an original claim that 
was placed in appellate status by a NOD expressing 
disagreement with an initial rating award.  As such, separate 
ratings can be assigned for separate periods of time based on 
the facts found--a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected pterygium has been evaluated 
as noncompensably disabling under Diagnostic Code 6034, which 
provides that the disability is to be rated for loss of 
vision, if any.  38 C.F.R. § 4.84a (2004).  Loss of vision is 
rated pursuant to Diagnostic Codes 6061-6079.  38 C.F.R. 
§ 4.84a.  A noncompensable evaluation is warranted where 
vision is 20/40 in both eyes.  Diagnostic Code 6079.  A 10 
percent evaluation is warranted where vision is 20/50 in one 
eye and 20/40 in the other eye.  Diagnostic Code 6079.  A 10 
percent evaluation is also warranted where vision is 20/50 in 
both eyes.  Diagnostic Code 6078.  A 10 percent evaluation is 
also for consideration where vision is 20/70 in one eye and 
20/40 in the other.  Diagnostic Code 6079.  Finally, a 10 
percent evaluation is for application where there is vision 
of 20/100 in one eye and 20/40 in the other.  Diagnostic Code 
6079.

Visual acuity is to be measured based on the best distant 
vision obtainable after the best correction by glasses, 
unless there is a difference of more than four diopters of 
spherical correction between the two eyes, or in cases of 
keratoconus in which contact lenses are medically required.  
38 C.F.R. § 4.75 (2004).

In this case, the veteran has 20/20 corrected visual acuity 
in his left eye on the examinations where visual acuity for 
the left eye is reported.  The measures of best corrected 
distant visual acuity for the right eye have varied little 
other than the period immediately after the veteran's surgery 
in January 2003.  The veteran's best corrected distant vision 
in March 2001 was 20/20 at the time of his VA examination and 
again at the time of his VA examination in July 2004.  The VA 
treatment entries also noted best distant visual acuity of 
20/20.  The worst corrected distant vision measurement, 
during the course of the appeal, is the May 2004 report from 
Dr. Eiferman that listed the veteran's visual acuity as 
20/25.

Even if the 20/25 visual acuity reading is used for the right 
eye, the veteran's disability still does not rise to a 
compensable level when applying the pertinent rating 
criteria.  Visual impairment consisting of vision of 20/25 in 
one eye and 20/20 in the other does not result in a 
compensable rating under any of the potentially applicable 
diagnostic codes.  

As noted above the Board finds that there is no basis under 
any of the diagnostic codes discussed above for awarding a 
compensable evaluation at any time during the pendency of 
this claim.  The preponderance of the evidence is therefore 
against the claim for a compensable evaluation.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply; therefore, the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).

The RO initially wrote to the veteran in February 2001 and 
informed him of the information and/or evidence required to 
substantiate a claim for service connection.  He was informed 
of what the RO would do in the development of the claim, what 
he was required to do and that he should submit evidence in 
support of his claim.  

The RO again wrote to the veteran in March 2004 and provided 
specific notice as to what he needed to do to substantiate 
his claim for a higher rating.  The letter also advised the 
veteran what the RO would do in the development of the claim, 
what he was required to do and that he should provide 
evidence in support of his claim. 

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application; however, this appeal 
comes from a decision by which the RO granted service 
connection and assigned an initial rating.  As a result, and 
because notification under the VCAA had been provided with 
respect to the underlying service connection claim in 
February 2001, further notification under the VCAA, although 
provided, was not required.  VAOPGCPREC 8-2003.  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2004).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case, the veteran has submitted private medical 
records in support of his claim.  Pertinent VA treatment 
records were obtained and associated with the claims file.  
The veteran was afforded two VA examinations to assess the 
level of disability.  He also testified at a videoconference 
hearing in April 2003.  Finally, the veteran's claim was 
remanded in October 2003, thereby providing the veteran with 
an opportunity to supplement the evidence of record.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The Board is not 
aware of any outstanding evidence and the veteran has not 
alleged that there is outstanding evidence.  Therefore, the 
Board finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e).


ORDER

A compensable disability evaluation for pterygium of the 
right eye from August 13, 1999, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



